DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by SANTOS et al, US 2011/0155808.
SANTOS teaches a method for identifying an identification code in a to-be-detected picture, the method comprising:
Obtaining, by a computer device comprising a memory storing instructions and a processor in communication with the memory, a to-be-detected picture (E311) [0074] [0075] [Figure 3];

Sampling, by the computer device, the target code according to the target information, to obtain a sampled image (E313) [0090]-[0103][Figure 3]; and
Decoding, by the computer device, the sampled image, to obtain an identification result corresponding to the identification code (E315) [0104]-[0115] [Figure 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of MADEJ et al, US 2014/0042297.
Re claims 2-4, 9-11, and 16-18:
SANTOS teaches the method and apparatus of claim 1, 8, and 15, but does not teach in response to obtaining the to-be-detected picture by picture setting and the target code satisfying a resolution condition, upsampling, by the computer device, the target code according to the target information, to obtain the sampled image.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of MADEJ in the method and apparatus of SANDTO, for the purpose of ensuring the resolution of the image meets a minimum acceptable resolution setting to facilitate successful decoding [0036].

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of MADEJ et al, US 2014/0042297, as applied in claims 1, 8, and 15, and further in view of KATO et al, “Low Resoultion QR code recognition by applying super resolution using the property of QR codes”.
Re claim 5, 12 and 19:
SANTOS, in view of MADEJ, teaches the method and apparatus of claims 1, 8, and 15, but does not teach upsampling the target code based on an image super-resolution reconstruction technology, to obtain the sampled image.
KATO teaches upsampling the target code based on an image super-resolution reconstruction technology, to obtain the sampled image [pages 2-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KATO in the method .

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of MADEJ et al, US 2014/0042297, in view of KATO et al, “Low Resoultion QR code recognition by applying super resolution using the property of QR codes”, as applied in claims 5, 12, and 19, and further in view of VAN DER MERWE et al, US 8,905,314.
Re claims 6, 13, and 20:
SANTOS, in view of MADEJ and KATO, teaches the method and apparatus of claims 5, 12, and 19, wherein the computer device upsamples the target code based on the image super-resolution reconstruction technology, but does not discuss a neural network model, wherein a weight corresponding to an edge region of the target code in a hidden layer of the neural network model is greater than a preset value.
VAN DER MERWE teaches a barcode decoding system and method that utilizes a neural network model, wherein a weight corresponding to an edge region of the target code in a hidden layer of the neural network model is greater than a preset value (column 10, line 15- column 11, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of VAN DER MERWE in the method and apparatus of SANTOS, in view of MADEJ and KATO, further purpose of facilitating efficient implementation on portable device (column 2, lines 24-33).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOS et al, US 2011/0155808 in view of MADEJ et al, US 2014/0042297, in view of KATO et al, “Low Resoultion QR code recognition by applying super resolution using the property of QR codes”, in view of VAN DER MERWE et al, US 2013/0240628, as applied in claims 6 and 13, and further in view of MAO et al, US 2019/0188729.
Re claims 7 and 14:
SANTOS, in view of MADEJ, KATO, and VAN DER MERWE, teaches the method and apparatus of claims 6 and 13, but does not teach filtering a logo region of a target code in a training sample before training the neural network model.
MAO teaches filtering a logo region of a target code in a training sample before training the neural network model [0090] [0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of MAO in the method and apparatus of SANTO, in view of MADEJ, KATO, and VAN DER MERWE, for the purpose of refining identification code detection results [0104].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached 
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876